Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nashimoto (US 5,834,803, of record, ‘803 hereafter).
Regarding claims 1-2, ‘803 discloses a multilayer film comprising a single-crystal layer which can be a single crystal silicon layer (Fig 4, layer 1, C3/L65-C4/L4); a first layer which can be a ZrO2 containing Zr (Fig 4, layer 5, C4/L9-L13); a second layer being PZT containing ZrO2 (Fig 4, layer 2, C4/L51-L58, Example 3); and a third layer being PZT which is a perovskite oxide having an electrooptic effect (Fig 4, layer 3, C4/L51-L58, Example 3), ‘803 does not specifically exemplify a multilayer film include all the layers as recited in the present claims, however, each of layers is described in the reference; therefore, it would have been obvious to a person of ordinary skill in the art to have made a multiple layers suggested by the reference, including the claimed multiple layer film, thereby arriving at the presently claimed invention. A person of ordinary skill in the art is also a person of ordinary creativity”, and that Office personnel may also take into account  “the inferences and creative steps that a person of ordinary skill in the art would employ.” (see MPEP 2141)(KSR). ‘803 also discloses that  the multilayer film can be used in an optical device such as optical guide or light modulation element (C2/L24-L34), which is naturally transparent to a wavelength to be used. 
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nashimoto (US 5,834,803, of record, ‘803 hereafter) in view of Hochberg et al (US 7,643,714, of record, ‘714 hereafter).
Regarding claim 4, ‘803 teaches all the limitations of claim 1, but does not discloses that the single crystal silicon layers is provided on a silicon oxide layer. However, it is known in the art that silicon oxide layer is commonly used as a substrate to make an optical device such as optical guide and light modulation element as evidenced by ‘714 (See Fig. 47). Therefore, one of ordinary skill in the art would have further used a silicon oxide layer as substrate to make the multiple layer film into a desired optical device. 
Regarding claims 5-12,  ‘803 teaches all the limitations of claim 1, ‘803 also discloses that the multiple layer film can be used to make an optical device such as light guide (waveguide), light modulation element and the like (C2/L24-L34), but does not disclose an optical device having a slot electrode forms a slot with a pair of single-crystal silicon conductor perpendicular to the substrate, however, ‘714 discloses an optical device which can be used as a light guide or light modulation element, wherein a pair of single-crystal conductors are used to make a slot to house a multilayer structure to function as a light modulation element (Fig. 47, C1/L60-C2/L32). In light of these teachings, one of ordinary skill in the art would have applied the slot electrode as taught by ‘714 to make the multilayer film of ‘803 into an optical device with desired optical function.  The nature of the problem to be solved – modulating light by electric voltage applied with electrodes, would have led one of ordinary skill in the art to choose an appropriate electrode configuration to render desired optical function (See MPEP 2143). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest the multilayer film having a layer provided between second layer and third layer as recited in the present claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782